Citation Nr: 0421579	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-15 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post pacemaker 
implantation for auriculoventricular (AV) block with history 
of chest pain and dizziness, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975, and from September 1983 to October 1989.

This matter comes to Board of Veterans' Appeals (Board) from 
a February 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There is some discrepancy in the evidence as to whether the 
veteran currently has organic heart disease.  The Board notes 
that VA outpatient treatment records note that the veteran is 
taking nitroglycerin for angina, and has a history of 
coronary artery disease.  The November 2001 VA examination 
specifically notes that he has no history of coronary artery 
disease.  The veteran's representative has pointed that that 
the last VA examination was conducted by a physician's 
assistant, and has requested a more complete medical 
evaluation by a VA medical doctor.  The representative also 
reports that the veteran was hospitalized for his heart 
condition at West Florida Regional Medical Center in October 
2002, and since then has been seen at the cardiac clinic at 
the Biloxi VA Medical Center.  In the circumstances of this 
case, the Board concurs.  Accordingly the case is remanded to 
the RO for the following action:

1.  The RO should ask the veteran to 
identify any all medical records relating 
to evaluation or treatment for any 
cardiac condition.  Any records that are 
obtained should then be associated with 
the claims file.  In particular the RO 
should obtain the October 2002 hospital 
report from West Florida Regional Medical 
Center, and ensure that any relevant 
treatment records from the VA Medical 
Center in Biloxi, Mississippi, are 
included with the veteran's claims file.

2  Thereafter, the veteran should be 
afforded a VA examination by a 
cardiologist for the purpose of 
determining the current status of his 
service-connected status post pacemaker 
implantation for auriculoventricular (AV) 
block, to including whether the veteran 
has additional heart disease.  The 
examination should include any tests that 
are deemed necessary to make this 
determination, and to properly to 
evaluate any underlying cardiovascular 
disease (e.g., stress test to determine 
exercise capacity in METS).  Following a 
review of the relevant medical evidence 
in the claims file, the medical history 
obtained from the veteran, the clinical 
evaluation, and any tests that are deemed 
necessary, the cardiologist should state 
whether additional heart disease is 
present and, if so, the status of the 
heart disease, to include symptomatology, 
left ventricular function, evidence of 
cardiac hypertrophy or dilatation, and 
workload in METS.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case with notice of all 
relevant actions taken on the claim, to include a summary of 
the evidence and applicable law and regulations pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

